GOODE, J.
This case is here on a complete transcript of the record; but the bill of exceptions apparently lacks the signature of the judge of the circuit court before whom the case was tried. Neither does it contain the motions for a new trial and in arrest of judgment, the rulings of the circuit court thereon, nor exceptions of the appellant to those rulings. Said motions are contained in the transcript outside the bill of exceptions with recitals below them that they were heard, considered and overruled.
Eespondent makes the point that no exceptions were saved to the rulings; and it is worth while to say in this connection, that while the transcript of the record is typewritten there are no exceptions noted to the overruling of those motions in the typewritten matter, but below the recitals of the rulings in each instance appears a pencil memorandum: “to which ruling defendant duly excepted,” and through the pencil memorandum a pencil line is drawn as if to erase it.
We would be disposed to look into the state of this record *90carefully, if the motions were contained in the bill of exceptions together with the recitals in regard to the rulings on them; but inasmuch as they are outside the bill of exceptions, of course no exceptions are shown to have been saved to the action of the circuit court thereon, and as there is no error in the record proper, the judgment must be affirmed. Ross v. Railway, 141 Mo. 390.
All concur.